UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7458



LONNIE DARREL HOPKINS,

                                            Plaintiff - Appellant,

          versus

JOHN DOE, Doctor; RON ANGELONE; DEPARTMENT OF
CORRECTIONS, Head of Office of Health Ser-
vices; M.J. VERNON, Doctor; VERNON SMITH,
Doctor; DOCTOR SHIFFMAN, Medical College of
Virginia Hospital; DOCTOR BARNES, Powhatan
Correctional Center Medical Department,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-1000-R)

Submitted:   February 27, 1997            Decided:   March 13, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Lonnie Darrel Hopkins, Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia; Jack B. Russell,
SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, Lonnie Darrel Hopkins, appeals the district court's

order granting defendants' motions for summary judgment, denying

relief on his 42 U.S.C. § 1983 (1994) complaint, and denying his

motion for preliminary injunction. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-
ingly, we affirm on the reasoning of the district court. Hopkins v.
Doe, No. CA-95-1000-R (W.D. Va. Aug. 19, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2